J-S65021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ANTHONY BROWN,

                        Appellant                   No. 2873 EDA 2014


             Appeal from the PCRA Order September 24, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1003661-1998


BEFORE: BENDER, P.J.E., SHOGAN, and JENKINS, JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED NOVEMBER 16, 2015

      Appellant, Anthony Brown, appeals from the order denying his second

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. We affirm.

      The PCRA court summarized the facts of this case as follows:

            [This matter] arose from an incident on September 7,
      1998, when fifty-year-old Frances Rorie (“Rorie”) was fatally
      shot by Appellant following a dispute between neighborhood
      children. Prior to a block party, grandchildren of Rorie and
      children of Appellant’s sister got into an argument on the 600
      block of Conestoga Street in the City and County of Philadelphia.
      The fight escalated as the mothers of the children became
      involved, and a short time later Appellant and three other men
      approached the block party with an Uzi. Appellant opened fire,
      and Frances Rorie was shot in the head.

PCRA Court Opinion, 3/16/15, at 4.
J-S65021-15


       Following a jury trial, Appellant was convicted of first-degree murder,

recklessly endangering another person (“REAP”), and possession of an

instrument of a crime (“PIC”). On October 3, 2000, the trial court sentenced

Appellant to serve a term of life imprisonment on the murder conviction.

The trial court also imposed terms of incarceration of one to two years on

the REAP and PIC convictions, which were to run concurrently to the life

sentence.     Appellant filed a timely post-sentence motion, which the trial

court denied on October 23, 2000.

       Appellant filed a timely direct appeal.    On May 30, 2003, this Court

affirmed Appellant’s judgment of sentence.        Commonwealth v. Brown,

3297    EDA    2000,   829   A.2d   353    (Pa.   Super.   2003)   (unpublished

memorandum). Appellant did not seek further review with the Pennsylvania

Supreme Court.

       On April 19, 2004, Appellant filed a timely PCRA petition. The PCRA

court denied relief on July 19, 2005. This Court affirmed the decision of the

PCRA court on April 9, 2007, and the Pennsylvania Supreme Court denied

Appellant’s petition for allowance of appeal on September 11, 2007.

Commonwealth v. Brown, 2271 EDA 2005, 928 A.2d 1118 (Pa. Super.

2007) (unpublished memorandum), appeal denied, 932 A.2d 74 (2007).

       On March 15, 2012, Appellant filed the instant PCRA petition.       The

PCRA court appointed counsel, and an amended PCRA petition was filed.

The PCRA court held an evidentiary hearing on September 15, 2014.           On


                                     -2-
J-S65021-15


September 24, 2014, the PCRA court dismissed Appellant’s second PCRA

petition as untimely filed. This appeal followed.

      Appellant presents the following issue for our review:

      I. Did the trial court err in holding that the affidavit of Shawn
      Sample executed on 3-13-12, which showed that [Appellant]
      was innocent of the homicide was not newly discovered evidence
      thereby denying [Appellant] a new trial?

Appellant’s Brief at 2.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA

court’s determination is free of legal error. Commonwealth v. Phillips, 31

A.3d 317, 319 (Pa. Super. 2011) (citing Commonwealth v. Berry, 877

A.2d 479, 482 (Pa. Super. 2005)).      The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.

Id. (citing Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super.

2001)).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature, and may not be

ignored in order to reach the merits of the petition.     Commonwealth v.

Murray, 753 A.2d 201, 203 (Pa. 2000). A judgment of sentence “becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,




                                     -3-
J-S65021-15


or at the expiration of time for seeking the review.”            42 Pa.C.S. §

9545(b)(3).

       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),

and (iii), is met.1 A petition invoking one of these exceptions must be filed

within sixty days of the date the claim could first have been presented. 42

Pa.C.S. § 9545(b)(2).         In order to be entitled to the exceptions to the

PCRA’s one-year filing deadline, “the petitioner must plead and prove

specific facts that demonstrate his claim was raised within the sixty-day time

frame” under section 9545(b)(2). Carr, 768 A.2d at 1167.


____________________________________________


1
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).



                                           -4-
J-S65021-15


       Our review of the record reflects that the trial court imposed a

sentence of life imprisonment on October 3, 2000.       This Court affirmed

Appellant’s judgment of sentence on May 30, 2003. Appellant did not seek

review in the Pennsylvania Supreme Court.           Accordingly, Appellant’s

judgment of sentence became final on June 30, 2003, thirty days after this

Court affirmed Appellant’s judgment of sentence and the time for filing a

petition for allowance of appeal with the Pennsylvania Supreme Court

expired.2 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903(a). Appellant did not file

the instant PCRA petition until March 15, 2012.     Thus, the instant PCRA

petition is patently untimely.

       As previously stated, if a petitioner does not file a timely PCRA

petition, his petition may nevertheless be received under any of the three

limited exceptions to the timeliness requirements of the PCRA. 42 Pa.C.S. §

9545(b)(1). If a petitioner asserts one of these exceptions, he must file his

petition within sixty days of the date that the exception could be asserted.

42 Pa.C.S. § 9545(b)(2).

       The record reflects that Appellant attempted to raise, in the instant

PCRA petition, the exception that the facts upon which his claim is
____________________________________________


2
  We note that a petition for allowance of appeal needed to be filed with the
Pennsylvania Supreme Court on or before Monday, June 30, 2003, because
June 29, 2003 was a Sunday. See 1 Pa.C.S. § 1908 (stating that, for
computations of time, whenever the last day of any such period shall fall on
Saturday or Sunday, or a legal holiday, such day shall be omitted from the
computation). See also Pa.R.A.P. 107; Pa.R.A.P. 903, note.



                                           -5-
J-S65021-15


predicated were unknown to Appellant, 42 Pa.C.S. § 9545(b)(1)(ii).

Regarding this exception, this Court has stated the following:

             In order to sustain an untimely PCRA petition under the
      after-discovered evidence exception, a petitioner must show that
      the evidence: (1) has been discovered after the trial and could
      not have been obtained prior to the conclusion of the trial by the
      exercise of reasonable diligence; (2) is not merely corroborative
      or cumulative; (3) will not be used solely for impeachment
      purposes; and (4) is of such a nature and character that a
      different verdict will likely result if a new trial is granted.

Commonwealth v. Johnson, 841 A.2d 136, 140-141 (Pa. Super. 2003).

In addition, our Supreme Court explained that “the after-discovered facts

exception focuses on facts, not on a newly discovered or newly willing

source for previously known facts[.]”     Commonwealth v. Marshall, 947

A.2d 714, 721 (Pa. 2008) (emphasis in original; internal quotation marks

and citation omitted). See also Commonwealth v. Abu-Jamal, 941 A.2d

1263, 1269 (Pa. 2008) (concluding that alleging a new conduit for a

previously known fact “does not transform [the] latest source into evidence

falling within the ambit of § 9545(b)(1)(ii)”) (citation omitted).

      Instantly, Appellant claims that he is entitled to PCRA relief on the

basis of after-discovered facts consisting of an affidavit he obtained from a

fellow inmate, Shawn Sample, who allegedly witnessed the shooting of




                                      -6-
J-S65021-15


Rorie.3    The PCRA court found no merit to Appellant’s assertion and

addressed his claim as follows:

       After-discovered evidence can be the basis for a new trial if it 1)
       has been discovered after the trial and could not have been
       obtained at or prior to the conclusion of the trial by the exercise
       of reasonable diligence; 2) is not merely corroborative or
       cumulative; 3) will not be used solely to impeach the credibility
       of a witness; and 4) is of such nature and character that a
       different verdict will likely result if a new trial is granted.
       Commonwealth v. Williams, 537 Pa. 1, 25, 640 A.2d 1251, 1263
       (1994). The test is conjunctive; the defendant must show by a
       preponderance of the evidence that each of these factors has
       been met in order for a new trial to be warranted.
       Commonwealth v. Pagan, 597 Pa. 69, 106, 950 A.2d 270, 292
       (2008), cert. denied, ___ U.S. ___, 129 S.Ct. 1378, 173 L.Ed.2d
       633 (2009) (quoting Commonwealth v. Randolph, 582 Pa. 576,
       587, 873 A.2d 1277, 1283 (2005), cert. denied, 547 U.S. 1058,
       126 S.Ct. 1659, 164 L.Ed.2d 402 (2006)).

              However as an initial jurisdictional threshold, the first
       prong of the timeliness exception set forth in Section
       9545(b)(1)(ii) requires a petitioner to allege and prove that he
       did not know the facts upon which he based his petition, and
       could not have learned those facts earlier by the exercise of due
       diligence. Commonwealth v. Padillas, 2010 PA Super 108, ¶ 17,
       997 A.2d 356, 364 (2010) citing Commonwealth v. Bennett, 593
       Pa. 382, 395, 930 A.2d 1264, 1271 (2007). A petitioner must
       explain why he could not have learned the new fact(s) earlier
       with the exercise of due diligence. Commonwealth v. Brown,
       2015 PA Super 24 (Feb. 6, 2015) citing Commonwealth v.
       Breakiron, 566 Pa. 323, 330-31, 781 A.2d 94, 98 (2001);
       Commonwealth       v.     Monaco,     996   A.2d   1076,    1080
       (Pa.Super.2010), appeal denied, 610 Pa. 607, 20 A.3d 1210
       (2011). This rule is strictly enforced. Id.


____________________________________________


3
  We note that, during the PCRA court’s evidentiary hearing, under oath
Shawn Sample disavowed large contents of the signed affidavit. N.T.,
9/15/14, at 44-66.



                                           -7-
J-S65021-15


           Due diligence demands that the petitioner take reasonable
     steps to protect his own interests. Commonwealth v. Carr, 768
     A.2d 1164, 1168 (Pa.Super.2001). An Appellant cannot claim he
     has discovered new evidence simply because he had not been
     expressly told of that evidence. Commonwealth v. Crawford,
     285 Pa.Super. 169, 427 A.2d 166, 175 (1981). Likewise, an
     Appellant who fails to question or investigate an obvious,
     available source of information, cannot later claim evidence from
     that    source    constitutes    newly    discovered    evidence.
     Commonwealth v Chambers, 528 Pa. 558, 583, 599 A.2d 630,
     642 (1991), cert. denied, 504 U.S. 946, 112 S.Ct. 2290, 119
     L.Ed.2d 214 (1992).

           Once jurisdiction has been established, a PCRA petitioner
     can present a substantive after-discovered-evidence claim. See
     42 Pa.C.S.A. § 9543(a)(2)(vi) (explaining that to be eligible for
     relief under PCRA, petitioner must plead and prove by
     preponderance of evidence that conviction or sentence resulted
     from, inter alia, unavailability at time of trial of exculpatory
     evidence that has subsequently become available and would
     have changed outcome of trial if it had been introduced).
     Brown, supra.

            Here, the Appellant’s judgment of sentence became final
     on June 30, 2003; therefore, he had a year from that date to file
     a timely petition, unless he plead and proved one of the three
     (3) statutory exceptions to the timeliness requirements. The
     instant Petition was filed on March 1[5], 2012, over eight (8)
     years past the timely date, however within 60 days of February
     8, 2012, the date Appellant alleges that he first learned of the
     “after-discovered evidence”.     Appellant’s reliance on Section
     9543 as a basis for asserting an after-discovered evidence claim
     however, did not negate Appellant’s initial obligation to establish
     jurisdiction by alleging and proving (1) the existence of facts
     that were unknown to him and (2) his exercise of due diligence
     in discovering those facts. See Bennett, supra. Appellant baldly
     asserted that “the facts upon which the claim was predicated
     were unknown ... and could not have been ascertained by
     further exercise of due diligence” without any further explanation
     or factual support. Consequently, as presented, Appellant failed
     to plead and prove in his Petition any exception to the PCRA’s
     time-bar as required by 42 Pa.C.S.A. § 9545(b)(1)(ii).




                                    -8-
J-S65021-15


             Moreover, any information that could have surfaced from
      Sample after trial would not have met the burden of due
      diligence, as his presence at the scene of Rorie’s Murder was
      established in statements which two (2) witnesses made to
      police prior to trial. The failure of Appellant to investigate
      Sample’s knowledge at the time of trial waived Appellant’s ability
      to call on Sample at this late juncture. In a statement to police
      on September 8, 1998, Gary Jones (“Jones”) placed Sample at
      the scene of Rorie’s death by explaining he was speaking to
      Sample prior to the shooting. (N.T. 9/15/14 at 26-28). Jones
      went on to describe that “Shawn’s little brother is my cousin”
      and provided police with the intersection where Shawn lived.
      (N.T. 9/15/14 at 28) Malik Easley (“Easley”) also placed Shawn
      at the scene in a statement to police on September 7, 1998.
      (N.T. 9/15/14 at 28). “My buddy named Shawn was sitting in a
      car . . . when the guy was shooting.” (N.T. 9/15/14 at 30).
      Appellant knew of Sample and could have called him as a
      witness at the time of trial. Indeed at SCI Graterford, prior to
      February 8, 2012, Appellant showed Sample copies of the
      statements which placed Sample at the scene of the Murder in
      the underlying matter. [(N.T., 9/15/14 at 21-32)] This set of
      facts provides evidence that Appellant had been in possession of
      this information through discovery provided prior to the 2000
      trial.

             Appellant’s PCRA Petition does not meet any exceptions to
      the time-bar of 42 Pa.C.S.A. § 9545(b), and is therefore
      untimely. Thus, this Court declines to address Appellant’s claim
      of “after-discovered evidence” which it finds to be wholly
      frivolous.

PCRA Court Opinion, 3/16/15, at 7-10.

      We agree with the PCRA court’s analysis and likewise conclude that,

even if Shawn Sample had not disavowed his affidavit under oath, the PCRA

court did not err in finding that Appellant’s instant PCRA petition is untimely

and that no exception to the timeliness provision applies. Our review of the

record reflects there was no obstruction to Appellant obtaining information

about the night of the shooting from Shawn Sample prior to trial.          The

                                     -9-
J-S65021-15


information that Shawn Sample was present at the scene was a matter of

public record as reports of interviews of other witnesses indicate his

presence. Appellant does not offer an explanation regarding the failure to

investigate Shawn Sample’s knowledge of the incident in the years preceding

the filing of the instant PCRA petition.

      Accordingly, we conclude that Appellant has not established that he

satisfied the sixty-day rule, and that the information he relied upon in filing

his second PCRA petition could not have been obtained earlier by the

exercise of due diligence. 42 Pa.C.S. § 9545(b)(2). Thus, the PCRA court

correctly determined that it did not have jurisdiction to decide the merits of

Appellant’s petition, and the PCRA court did not err by denying relief.

      In conclusion, because Appellant’s second PCRA petition was untimely

and no exceptions apply, the PCRA court lacked jurisdiction to address the

claims presented and grant relief.     See Commonwealth v. Fairiror, 809

A.2d 396, 398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction

to hear untimely petition).    Likewise, we lack the authority to address the

merits of any substantive claims raised in the PCRA petition.               See

Commonwealth        v.   Bennett,     930     A.2d   1264,   1267   (Pa.   2007)

(“[J]urisdictional time limits go to a court’s right or competency to adjudicate

a controversy.”).

      Order affirmed.




                                     - 10 -
J-S65021-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                          - 11 -